Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed on July 22, 2021 has been entered.  Claims 2, 5-8, 11-12, 14, 17 & 20 have been cancelled.  Claims 1, 3-4, 9-10, 13, 15-16 & 18-19 and new Claims 21-30 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

PLEASE NOTE
Claims 10, 13 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ige et al (US 2015/0241881 A1) (Ige hereinafter).
Regarding Claim 10, Ige discloses:  A system (300) comprising: 
a first electric submersible pump (ESP) (310) comprising a motor (315), a processor (Paragraph 149), and a first sensor (316); 
a computing system (330) having installed thereon a reservoir model (Paragraph 115); 
program code stored in memory and executable by the processor on the first ESP to, based on measurement data from the first sensor of the first ESP, obtain from a first deep learning model (Ige describes in Paragraphs 70-71 how examples of the supervised learning algorithms include decision trees, where Paragraph 72 specifies that an example of a decision tree includes a Hidden Markov model which (based on the applicants description of acceptable types of deep learning models in Paragraph 29 - Line 7) is a type of deep learning model.) first operating conditions of the first ESP (Paragraphs 69-72, 77, 80 & 82;  Ige also describes in Paragraph 70 how learning algorithms can function in a variety of programs to achieve a desired operation, such functions include (but are not limited to) as a supervised learning algorithm that generates a function that maps inputs to desired outputs, unsupervised learning algorithms that models a set of inputs, like clustering, a semi-supervised learning algorithm that combines both labeled & unlabeled examples to generate an appropriate function or classifier.  Ige continues in Paragraph 77 to describe how system receives the sensed data and has updates the modeling in response to the received data.  So this is describing creating a first deep learning model representing the first operating conditions of the ESP based on data received from the various ESP sensors);
send the first operating conditions to the computing system (Ige describes in Paragraph 77 how sensor data is received by the system); and 
adjust operation of the motor of the first ESP based on first operating parameters (Paragraph 80 describes how the ESP controllers operate according to the control learning algorithms.  Paragraphs 75-76 describes how system controls the operation of the motor based on estimated flor rate & production, where estimated flow rate & production is based on the measured data & modeling algorithms.  Paragraph 77 describes how the system outputs control commands to the controller of the ESP based at least in part on the data that is received & analyzed); 
program code stored in memory and executable by the computing system to: 
obtain from a reservoir model the first operating parameters for the first ESP based on the first operating conditions (As noted above, Paragraph 115 describes how the models can be models for the entire reservoir); and 
send the first operating parameters to the first ESP (Ige describes in Paragraph 77 how the system receives the sensed data and has updates the modeling in response to the received data.  Paragraphs 75-76, 80 & 82 all describe how the ESP controllers control the operation of the ESPs according to the received data and the learning algorithms).  
Regarding Claim 13, Ige discloses the invention as recited above in Claim 10, wherein Ige further discloses:  wherein the program code to adjust operation of the motor (Paragraphs 75-76) comprises program code to adjust at least one of (please note that the claim merely requires the program code to adjust at least one of the following items to meet the claim) a frequency setpoint, an operation mode, a voltage, a voltage to frequency ratio, a pump speed, a motor speed, a current, a temperature, and a pressure of the first ESP
Regarding Claim 15, Ige discloses the invention as recited above in Claim 10, wherein Ige further discloses:  further comprising program code to determine if the first operating conditions obtained from the first deep learning model match a goal data (Paragraphs 75-77), and based on a determination that the first operating conditions do not match the goal data, retrain the first deep learning model (Paragraph 70 describes how the learning algorithms generates a function that maps inputs to desired outputs (which would be describing a state where the current operating conditions do not match the goal data) AND includes a transduction algorithm that tries to predict new outputs based on training inputs, training outputs, and test inputs where the learning algorithm aims to learn its own inductive bias based on previous experience.    Paragraph 77 also describes how the system module can update one or more of the modules for modeling in response to receipt of data via the interface (see Lines 11-13).  The examiner holds that this describes the “retrain” of the first deep learning model, similar to what was described by the applicant in Paragraph 78 of their original disclosure).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ige as applied to Claim 10 above, and in further view of Crossley (US 2003/0015320 A1) (Crossley hereinafter).
Regarding Claim 16, Ige discloses the invention as recited above in Claim 10, wherein while Ige does describe the use of sensors (316) for monitoring the operation of the ESP assembly and sending the measured data to the controller for analysis (see Paragraph 77), Ige fails to disclose:  wherein the first sensor comprises a virtual sensor, and wherein measurement data from the virtual sensor comprises output from a mathematical model of multiphase fluid flow.  
However, Crossley does teach how a downhole production system (100) with a virtual sensor for inputting data to a control system for use in optimizing production performance, where the virtual sensor monitors the operational parameters (such as pressure, flowrate, temperature, torques, voltage & current) of the pump assembly (Paragraph 29), where the system is employed with multi-phase flow correlations that are used, together with mathematical models, to derive or compute information relevant to production based upon actual measurements made during operation (Paragraph 6)
The use of virtual sensors is ideal for applications where the data that is required to be monitored is either too difficult to measure OR to improve the efficiency of calculating such values (see Paragraph 26).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the well assembly of Ige such that the motor controller & centralized computer system used virtual sensors, as taught by Crossley.

Claims 1, 3, 4, 9, 18 & 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ige in view of Tubel et al (US 6,873,267 B1) (Tubel hereinafter).
Regarding Claim 26, Ige discloses the invention as recited above in Claim 10, wherein Ige further discloses:  further comprising:
a second ESP (Paragraph 28; Figure 6) comprising a motor, a processor, and a first sensor (Paragraph 28 describes how their controller may be configured to control operations for more than one well, and Figure 6 shows how each well would have their own respective ESP controller & VSD.  With each well having their own respective ESP assembly, this would result in a second ESP with its own respective motor, processor & sensors); 
program code stored in memory and executable by the processor of the second ESP to: 
based on measurement data from the first sensor of the second ESP; 
send the first operating conditions of the second ESP to the reservoir model; and 
adjust operation of the motor of the second ESP based on second operating parameters; and 
wherein the program code stored in memory and executable by the computing system further comprises program code to: 
obtain from the reservoir model the second operating parameters for the second ESP based on the first operating conditions of the second ESP; and send the second operating parameters to the second ESP 
While Ige does disclose embodiments where a deep learning model is used to take sensor readings to adjust the operation models that control the ESP (see Paragraphs 75-76, 80 & 82), it is not clear as to how many learning algorithms are actually being utilized.  Paragraph 66 describes how the production control framework 410 (which has the learning algorithm) can be operated by the controller 330 which controls a single ESP (see Figure 3).  In the alternative, Paragraph 92 describes how the production control framework 410 can be included in the site control 630 which controls the operation of multiple ESP’s (see Figure 6).  It is not clear if (looking to the embodiment shown in Figure 6) if there is only a single learning model in the site controller (630) for monitoring & sending signals to each individual ESP OR if there are multiple learning models. So Ige is silent regarding whether there is a second deep learning model in the second ESP of the embodiment shown in Figure 6.  
HOWEVER, Tubel is also directed to an apparatus (and methods performed by the apparatus) for monitoring & controlling the operation of a production well (see Abstract) where the well has a controller (formed by the “surface control & data acquisition system (220)” & “downhole sensor/control module (210)”) that monitors data collected by the well sensors (see Column 8 - Lines 3-19) and uses optimization software to adjust the operation of the ESP based the detected measurements (Column 8 - Lines 3-31 & Column 10 - Lines 10-20; Tubel describes how the surface control & data acquisition system includes optimization software programmed to automatically monitor and control the activities in the wellbore by monitoring data collected by the well sensors AND responding to changes in the well/zone field conditions by changing downhole mechanics according to the programmed response optimized for a particular set of operating conditions.  FURTHREMORE, Column 11 - Lines 6-11 describes how “The signals transmitted between the surface control and data acquisition system and the BOTH the ESP controller (220 & 210) AND in the remote control system (230; See Figure 2 & Column 7 - Lines 50-53), and each optimization software package can have control software packages and/or mathematical models for either a single zone, multiple zones, a complete well OR even an entire oilfield (see Column 7 - Lines 58-64). 
PLEASE NOTE, the proposed modification being made is to modify Ige to have multiple deep learning models such that they were included in each ESP system controller (620) for controlling the operation of their respective well AND in the site controller (630) for controlling the entire oilfield, as taught by Tubel.  The proposed modification would provide the benefit of allowing Ige’s system controller (620) to monitor/control the operation of a single well while the site controller (630) is able to control the production of the entire oil field/reservoir.    
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the well assembly of Ige such that deep learning models were included in each of the well ESP controllers as well as in the site controller, as taught by Tubel.
Regarding Claim 27, Ige in view of Tubel teaches the invention as recited above in Claim 26, wherein Ige (as modified by Tubel) further discloses:  wherein program code to obtain from the reservoir model the first operating parameters comprises program code to obtain from the reservoir model the first operating parameters for the first ESP based on the first operating conditions of the first ESP and the first operating conditions of the second ESP, and wherein program code to obtain from the reservoir model the second operating parameters comprises program code to obtain from the reservoir model the second operating parameters for the second ESP based on the first operating conditions of the second ESP and the first operating conditions of the first ESP (Ige was modified by Tubel to have multiple deep learning algorithms used to control the operation of the system (see the rejection of Claim 26 above).  Figure 6 of Ige shows an embodiment where a site controller (630) communicates with a plurality of ESP systems.  Paragraph 92 - Lines 7-10 describes how the production control framework 410 of Figure 4 may include a site control module to implement the site controller 630. Paragraph 77 describes how the production control framework includes modules for updating one or more of the modules for modeling in response to receipt of data, and has an interface to output control commands to a controller of the ESP based on at least in part the data that has been received & analyzed by the production control framework.  This is describing how the site controller (630) is able to receive operational data for each well (from their corresponding sensors), analyze the data and send control signals to modify the operation of each well based on the received data.).
Regarding Claim 18,  Ige in view of Tubel teaches the invention as recited above in Claim 26, wherein Ige further discloses:  wherein the first ESP is positioned in a first wellbore and the second ESP is positioned in a second wellbore (Figure 3; This figure shows how the ESP is positioned within a respective wellbore).  
Regarding Claim 28, Ige in view of Tubel discloses the invention as recited above in Claim 26, wherein Ige further discloses:  wherein program code stored in memory and executable by the computing system further comprises program code to:
update the reservoir model based on at least one of the first operating conditions of the first ESP and the first operating conditions of the second ESP (Paragraph 77 describes how the production control framework includes modules for updating one or more of the modules for 
Regarding Claim 29, Ige discloses the invention as recited above in Claim 10, wherein Ige is silent regarding:  wherein the reservoir model is a mathematical fluid flow model.
HOWEVER, Tubel does teach how an apparatus for monitoring & controlling the operation of a production well uses a reservoir model (Column 7 - Line 50 through Column 8 - Line 2; This describes the optimization software packages can each be designed for a single zone, multiple zones, complete well or even an entire oilfield, which would be equivalent to “a reservoir”) wherein the reservoir model is a mathematical fluid flow model (Column 4 - Lines 54-64; Column 7 - Lines 58-61).  
Both Ige & Tubel describe the use of reservoir models in controlling the operation of their ESP systems and it is noted that a simple substitution of one known element (in this case, the generic reservoir model of Ige, see Paragraph 115) for another (in this case, the mathematical fluid flow reservoir model, as taught by Tubel) to obtain predictable results (in this case, a reservoir model capable of optimizing the operation of an entire oil field/reservoir) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the well assembly of Ige such that the reservoir model was specifically a mathematical fluid flow model, as taught by Tubel.

Regarding Claim 1, this claim is directed to the method step that would be performed by the apparatus as described in Claim 26.  With respect to Claim 26, Ige discloses having a plurality of sensors (316) that send operational data to a deep learning model (Paragraphs 70-71) to control/adjust the operation the ESPs motor (Paragraph 75-77 & 80).  Ige was modified to have their deep learning algorithms (Paragraphs 70-71) included in BOTH the system controller (620) & in the site controller (630), where the system controller learning algorithm would control the operation of the respective ESP and the site controller learning algorithm would control the operation of the entire oil field, as taught by Tubel.  This would result in the modified system as performing the method step of:
based on measurement data of at least one electric submersible pump (ESP), obtaining from a first deep learning model (Ige was modified in view of Claim 26 to have their deep learning model installed in both the system controller (620) & site controller (630), as taught by Tubel, where the system controller would have the “first deep learning model”) first operating conditions of the at least one ESPs (Ige’s sensors (316) would send measurement data to the system controller (620)); 
sending the first operating conditions from a first computing system (Ige: 620) associated with a motor controller (Ige: 610) of the at least one ESP to a second computing system (Ige: 630); 
obtaining from a second deep learning model running on the second computing system operating parameters based on the first operating conditions (Ige was modified in view of Claim 26 to have their deep learning model installed in both the system controller (620) & site 
adjusting, by the motor controller, operation of the motor of the at least one ESP based on the operating parameters (This is described by Ige in Paragraphs 75-77 & 80).  
Regarding Claim 3, Ige in view of Tubel teaches the method as recited above in Claim 1, wherein Ige (as modified by Tubel) further teaches:  wherein the first deep learning model is a well specific deep learning model and the second deep learning model comprises at least one of a reservoir model and a fluid flow model (Ige was modified by Tubel to have multiple different deep learning models incorporated into the various controllers to control the operation of the system, where the first deep learning model (which was incorporated into the system controller 620) would control the specific well and the second deep learning model (which was incorporated into the site controller 630) would control the reservoir.  This is supported by Tubel, who describes in Column 7 - Line 50 through Column 8 - Line 2 how their optimization software packages (which is operationally & functionally equivalent to the “deep learning models”) can each be designed for a single zone, multiple zones, complete well or even an entire oilfield).  
Regarding Claim 4, this claim is directed to the method steps performed by the apparatus as described in Claim 13.  Therefore, Claim 4 is rejected under the same prior art & motivations as those used in the rejection of Claim 13.
Regarding Claim 9, Ige in view of Tubel teaches the method as recited above in Claim 1, wherein Ige disclose:  wherein the first operating condition is a future operating condition (Ige describes in Paragraph 26 how it is known approach for managing production goals is by predicting changing well conditions, Paragraph 70 describes how their algorithm includes a transduction algorithm that tries to predict new outputs & Paragraph 103 describes how the ESP predict harmonics, where in each case a prediction of the operating condition would be considered a “future operating condition”.  FURTHERMORE, the examiner notes that even if Ige did not provide a teaching for this limitation, the claim would still not read over the combination of Ige & Tubel.  This is because Tubel describes in Column 7 - Lines 50-58 how their optimization software package can include “field flow prediction”, where a field flow prediction would be considered a “future operating condition”.).  
Regarding Claim 19, this claim is disclosing the same method steps previously recited in Claim 1 IN ADDTION TO specifying that:  the first deep learning model comprises a model corresponding to a portion of a reservoir model associated with a first wellbore, and wherein the at least one ESP is positioned in the first wellbore.
With respect to the method steps recited in Claim 19 that were previously recited in Claim 1, those method steps are rejected under the same prior art and motivations as those used in the rejection of Claim 1.  
With respect to the additional limitations, Ige discloses wherein the at least one ESP is positioned in the first wellbore (see Figure 3).  Ige (as modified by Tubel) teaches the first deep learning model comprises a model corresponding to a portion of a reservoir model associated with a first wellbore (As noted above, Ige was modified to have a single well deep learning algorithm included in the system controller (620) based on the teaching of Tubel.  Since this well represents a portion of the entire reservoir, this would have the first deep learning model corresponding to only a portion of the reservoir model (which would be the second deep learning model included in the site controller (630))
Regarding Claim 21, Ige in view of Tubel teaches the method as recited above in Claim 1, wherein Ige disclose:  wherein the first deep learning model is a deep learning model trained on a first training data set (Paragraph 70; Ige describes how their deep learning models (which are also used to control the operation of well pumps) includes a transduction algorithm that tries to predict new outputs based on training inputs, training outputs and test inputs, where the learning algorithm aims to learn its own inductive bias based on previous experience.  The examiner holds this describes the “retrain” of the first deep learning model, similar to what was described by the applicant in Paragraph 78 of their original disclosure), wherein obtaining the first operating conditions of the at least one ESP further comprises: 
determining if the first operating conditions obtained from the first deep learning model match a first goal set; and 
based on a determination that the first operating conditions do not match the first goal set retraining the first deep learning model (Paragraphs 75-77 & 80; It is noted that in addition to being taught by Ige, this limitation would also be taught by Tubel in Column 7 - Line 58 through Column 8 - Line 2, where Tubel describes how the control system is designed to monitor the operation of the wells in the oilfield and to modify the operation of the well pumps to achieve some optimized performance value.  So if the detected “first operating condition” are not operating efficiently/optimally, then the first deep learning model is changed based on its own inductive bias based on previous experience).  
Regarding Claim 22, Ige in view of Tubel teaches the method as recited above in Claim 1, wherein Ige disclose:  further comprising: 
based on a determination that a measure of fluid production has changed, retraining the first deep learning model according to the changed measure of fluid production (Paragraph 70; Ige further describes in Paragraph 70 how their deep learning models (which are also used to control the operation of well pumps) includes a transduction algorithm that tries to 
Regarding Claim 23, Ige in view of Tubel teaches the method as recited above in Claim 1, wherein Ige (as modified by Tubel) further teaches: further comprising: 
based on measurement data of a second electric submersible pump (ESP), obtaining from a third deep learning model first operating conditions of the second ESP (As noted above, Ige was modified to have a deep learning model included in each ESP controller, as taught by Tubel.  This would result in Ige (specifically the embodiment shown in Figure 6) as having a deep learning model into each of the system controllers (620), where the deep learning model on one of the other system controllers would be the “third deep learning model”); 
sending the first operating conditions of the second ESP from a third computing system associated with a motor controller of the second ESP to the second computing system; 
obtaining from the second deep learning model running on the second computing system second operating parameters based on the first operating conditions of the second ESP; and 
adjusting, by the motor controller of the second ESP, operation of the motor of the second ESP based on the second operating parameters (This would be met upon the modification of Ige in view of Tubel in view of Claim 1).  
Regarding Claim 24, Ige in view of Tubel teaches the method as recited above in Claim 1, wherein Ige further teaches: wherein the first operating conditions comprise at least one of (please note that the claim merely requires the first operating condition to comprise at least one of intake pressure, motor temperature (Paragraph 25), motor current, motor frequency, power consumption (Paragraph 57), ESP health indication and operation mode, wherein the operation mode comprises at least one of gas locked, gas bubbles, overheating, draw down, and normal operation, and wherein ESP health indication comprises either ESP healthy indication and ESP unhealthy indication.  
Regarding Claim 25, Ige in view of Tubel teaches the method as recited above in Claim 9, wherein Ige further discloses:  wherein obtaining the operating parameters comprises obtaining the operating parameters based on the future operating condition (Ige describes in Paragraph 26 how it is known approach for managing production goals is by predicting changing well conditions, Paragraph 70 describes how their algorithm includes a transduction algorithm that tries to predict new outputs & Paragraph 103 describes how the ESP controller may include features to predict harmonics, where in each case a prediction of the operating condition would be considered a “future operating condition”.  FURTHERMORE, the examiner notes that even if Ige did not provide a teaching for this limitation, the claim would still not read over the combination of Ige & Tubel.  This is because Tubel describes in Column 7 - Lines 50-58 how their optimization software package can include “field flow prediction”, where a field flow prediction would be considered a “future operating condition”.).  
Regarding Claim 30, Ige in view of Tubel teaches the method as disclosed above in Claim 19, wherein Ige (as modified in view of Claim 19 to have the deep learning models included in both the reservoirs site controller 630 & in the ESP system controller 620, as taught by Tubel) further teaches:  further comprising: 
obtaining, from the reservoir model, second operating conditions of the at least one ESP; 
determining if the operating conditions obtained from the first deep learning model match the second operating conditions obtained from the reservoir model (As noted above, Ige was modified to have multiple different deep learning models utilized in both the system controllers (620) & site controller (630), where the deep learning models communicated with each other to control the overall performance of the reservoir, identically to how it is described in Tubel.  As noted above, Tubel teaches how the surface control & data acquisition system (220) AND the remote control system (230) EACH have their own respective “optimization software” (see Figure 2), where each of the optimization software have a corresponding mathematical model for the optimized operation of a single zone, multiple zones, a complete well, or even an entire oilfield.  If the detected operating conditions from the first deep learning model do not meet the desired optimized values, the system is designed to modify the operation of the well-pumps until the operation is optimized (see Column 7 - Line 58 through Column 8 - Line 2).  FURTHERMORE, Tubel describes in Column 6 - Lines 5-7 how “The control and monitor system of the present invention is adaptable for controlling individual zones in multiple wells on multiple platforms, all from a remote location”.  This is describing how Tubel’s “remote control system 230” can send operating signals to the “surface control & data acquisition system (220)” to control the operation of the respective ESP of the platforms.  Also, Column 10 - Lines 10-14 describes how “The surface control and data acquisition system controls the electromechanical systems, monitors formation and flow parameters, processes data acquired in the borehole, and transmits and receives commands and data to and from the remote controller 230”.  Column 11 - Lines 1-54 also describe how the signals transmitted between the remote controller & surface control & data acquisition system “includes information or data collected by the data acquisitions system, control signals for changing the operating parameters of particular wells/zones, and instructions ; and 
based on the determination that the operating conditions do not match the second operating conditions, retraining the first deep learning model (Ige specifies in Paragraph 70 how their deep learning models (which are also used to control the operation of well pumps) includes a transduction algorithm that tries to predict new outputs based on training inputs, training outputs and test inputs, where the learning algorithm aims to learn its own inductive bias based on previous experience.  The examiner holds this describes the “retrain” of the first deep learning model, similar to what was described by the applicant in Paragraph 78 of their original disclosure.).  

Claims 1, 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tubel in further view of Ige.
Regarding Claim 10, Tubel discloses:  A system (Figure 1) comprising: 
a first electric submersible pump (ESP) (705) comprising a motor (Claim 17), a processor (Column 8 -  Lines 20-25), and a first sensor (707); 
a computing system (230) having installed thereon a reservoir model (Column 7 - Line 50 through Column8 - Line 2; This describes  the optimization software packages can each be designed for a single zone, multiple zones, complete well or even an entire oilfield.  So this could have the first deep learning model be for a well specific model and the second deep learning model is for the entire reservoir); 
program code stored in memory and executable by the processor on the first ESP (Figure 2; Column 7 - Line 50 through Column 8 - Line 2; Tubel describes how “an optimization software package” can be provided in both the data acquisition system (220) & the remote control system (230), where each optimization software package can comprise zone, well or entire field flow prediction & control software packages) to, based on measurement data from the first sensor of the first ESP (Column 8 - Lines 3-19; This section describes how the system is able to monitor “data collected by the well sensors”), obtain from a model first operating conditions of the first ESP send the first operating conditions to the computing system (Column 4 - Lines 50-64, Column 7 - Lines 58 through Column 8 - Line 19;  Column 4 - Lines 50-64 describes how an aspect of Tubel’s invention to provide reservoir modeling programs, where sensors can measure a system operated mathematical model of the zone, well, or field.  Column 7 (starting on Line 58) describes how the optimization software packages include mathematical models of a single zone, multiple zones, a complete well, or even an entire oilfield, which are based on the detected operating conditions being monitored by the various sensors); and 
adjust operation of the motor of the first ESP based on first operating parameters (Column 8 - Lines 3-31 & Column 10 - Lines 10-20; Tubel describes how the surface control & data acquisition system includes optimization software programmed to automatically monitor and control the activities in the wellbore by monitoring data collected by the well sensors AND responding to changes in the well/zone field conditions by changing downhole mechanics according to the programmed response optimized for a particular set of operating conditions.  FURTHREMORE, Column 11 - Lines 6-11 describes how “The signals transmitted between the surface control and data acquisition system and the remote controller includes information or data collected by the data acquisition system, control signals for changing the 
program code stored in memory and executable by the computing system to obtain from a reservoir model the first operating parameters for the first ESP based on the first operating conditions (Column 4 - Lines 50-64; Column 8 - Lines 3-31); and 
send the first operating parameters to the first ESP (Column 8 - Lines 3-31, Column 9 - Lines 11-38, Column 10 - Lines 10-20 & Column 11 - Lines 6-11).  
Tubel is silent regarding the model for the first operating conditions specifically being a first deep learning model.
However, Ige is also directed to an electric submersible pump (ESP) assembly (300) comprising a controller (330) that controls the operation of the ESP (Figure 3), where the algorithms may include learning algorithms
Ige describes in Paragraph 70 how learning algorithms can function in a variety of programs to achieve a desired operation.  Such functions include (but are not limited to) as a supervised learning algorithm that generates a function that maps inputs to desired outputs, unsupervised learning algorithms that models a set of inputs, like clustering, a semi-supervised learning algorithm that combines both labeled & unlabeled examples to generate an appropriate function or classifier.  It is noted that a simple substitution of one known element (in this case, the generic module of Tubel) for another (in this case, a learning module, as taught by Ige) to obtain predictable results (in this case, a module for receiving sensory data & regulating the operation of an ESP based on the data received) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the well assembly of Tubel such that the motor controller & centralized computer system comprise a deep learning module, as taught by Ige.
Regarding Claim 1, as noted above, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (See MPEP § 2112.02).  Claim 1 is directed to the method of performing the process of the claimed apparatus as disclosed in Claim 10 IN ADDITION TO
With respect to the method steps disclosed in Claim 1 that would be performed by the apparatus as described in Claim 10, those method steps are rejected under the same prior art and motivations as those used in the rejection of Claim 10.
With respect to the additional limitations, Tubel (as modified in view of Claim 1 to have the control models be “deep learning models”, as taught by Ige) teaches:  sending the first operating conditions from a first computing system associated with a motor controller of at least one ESP to a second computing system (Tubel shows in Figure 1 how there are at least two platforms (12), where each platform has its own well (14), where each well would have its own respective motor & sensors.  Tubel also describes in Column 6 - Lines 45-54 how the well control system comprises “a remote control system (230)”, which would be equivalent to the “second computing system” in Claim 1, which is in communication with “a downhole sensor/control module (210) disposed downhole” AND “a surface control and data acquisition system (220), which would be equivalent to the “first computing system”.  Figure 2 shows how the surface control and data acquisition system (220) & the remote control system (230) EACH have their own respective “optimization software”, where Tubel describes how each optimization software packages includes “mathematical models of a single zone, multiple zones, a complete well, or even an entire oilfield” (see Column 7 - Lines 58-61).  So this would result in Tubel (as modified by Ige) to have a “first deep learning model” in the first surface control & data acquisition system of the first ESP assembly, a “second deep learning model” in the remote control system.  FURTHREMORE, Column 11 - Lines 6-11 describes how “The signals transmitted between the surface control and data acquisition system and the remote controller includes information or data collected by the data acquisition system, control signals for changing the operating parameters of particular wells/zones, AND instructions for changing the operating optimization program”.  So 
obtaining from a second deep learning model running on the second computer system operating parameters based on the operating conditions (Tubel: Column 7 - Lines 58-61; Tubel describes how the optimization software includes models for optimizing the production/operation of the various wells of the entire oilfield.  Furthermore, Tubel describes in Column 6 - Lines 5-7 how “The control and monitor system of the present invention is adaptable for controlling individual zones in multiple wells on multiple platforms, all from a remote location”.  This is describing how Tubel’s “remote control system 230” can send operating signals to the “surface control & data acquisition system (220)” to control the operation of the respective ESP of the platforms.  Also, Column 10 - Lines 10-14 describes how “The surface control and data acquisition system controls the electromechanical systems, monitors formation and flow parameters, processes data acquired in the borehole, and transmits and receives commands and data to and from the remote controller 230”
Regarding Claim 19, this claim is disclosing the same method steps previously recited in Claim 1 IN ADDTION TO specifying that:  the first deep learning model comprises a model corresponding to a portion of a reservoir model associated with a first wellbore, and wherein the at least one ESP is positioned in the first wellbore.
With respect to the method steps recited in Claim 19 that were previously recited in Claim 1, those method steps are rejected under the same prior art and motivations as those used in the rejection of Claim 1.  
With respect to the additional limitations, Tubel shows in Figures 1 & 8 how the system comprises at least two wells (14; Figure 1) where each well has its own respective ESP positioned within the well (Figure 8).  The examiner notes that having the ESP positioned within the well is also being taught by Ige in Figure 3.  FURTHERMORE, Tubel also describes in Column 6 - Lines 45-54 how the well control system comprises “a remote control system (230)” which is in communication with “a downhole sensor/control module (210) disposed downhole” AND “a surface control and data acquisition system (220) disposed in communication with the downhole sensor/control module (210) & the remote control system (230)”.  Figure 2 shows how the surface control and data acquisition system (220) & the remote control system (230) EACH have their own respective “optimization software”, where Tubel describes how each optimization software packages includes “mathematical models of a single zone, multiple zones, a complete well, or even an entire oilfield” (see Column 7 - Lines 58-61).  So this would have a “first deep learning model” in the first surface control & data acquisition system of the first ESP assembly (which would correspond to a portion of the entire reservoir model associated with that respective wellbore) and a “second deep learning model” (corresponding to the entire reservoir/oilfield) is in the remote .

Response to Arguments
The applicant’s arguments entered on July 22, 2021 have been fully considered by the examiner, but were not found to be persuasive.
The applicant has argued that none of the cited prior art would provide a teaching for the current amendments to the claims (such as “obtain from a reservoir model the first operating parameters for the first ESP based on the first operating conditions” where the first operating conditions are obtained “from a first deep learning model” “based on measurement data from the first sensor of the first ESP”.  The applicant has also asserted that neither Tubel nor Ige provide a teaching for a “deep learning model”.
The examiner respectfully disagrees. First, as noted in the rejection above Tubel shows in Figure 2 how there are separate “optimization software” packages disposed in each of the “surface control & data acquisition system (220)” & in the “remote control system (230)”, where Tubel goes no to describe how each optimization software package includes corresponding mathematical models for a single zone, multiple zones, a complete well or even an entire oilfield (see Column 7 - Lines 58-61).  Ige provides a teaching for having an ESP assembly controlled by learning models/algorithms (see Paragraphs 69-71).  
With respect to the applicant’s arguments that the learning model/algorithms of Ige are not “deep learning models”, the applicant has not provided any explanation as to why this would be the case.  The original disclosure (see Paragraphs 17-18) describes the deep learning model as “allows for intelligent control of the ESP to meet fluid production goals of the wellbore and well Markov models), see Paragraphs 71-72.  THEREFORE, the examiner holds that the learning algorithm of Ige IS a “deep learning model” since the applicant lists a “Markov model” as being an acceptable form of the deep learning model.  
The applicant has made several assertions that the identified optimization software in each of the surface control and data acquisition system (220) & the remote control system (230) are “identical”.  The examiner respectfully disagrees.  None of the sections identified by the applicant to support their position appears to use the word “identical” OR even “the same”.  What the sections do describe is that Tubel’s optimization software packages “can be provided to both surface control and data acquisition system (220) and remote control system (230)” (see Column 7 - Lines 50-53) AND that the optimization software “can include mathematical models of a single zone, multiple zones, a complete well, or even an entire oilfield” (see Column 7 - Lines 58-61).  So Tubel describes the surface control & data acquisition system (220) AND the remote control system (230) as having their own respective optimization software packages & that the packages can have models for either a single zone, multiple zones, a complete well OR even the entire oilfield.
The applicant has also argued that Tubel does not describe the input or output or sending or receiving any operational conditions/parameters between the first model & the reservoir/second model.  The examiner respectfully disagrees.  
Tubel describes in Column 6 - Lines 5-7 how “The control and monitor system of the present invention is adaptable for controlling individual zones in multiple wells on multiple platforms, all from a remote location”.  This is describing how Tubel’s “remote control system 230” can send operating signals to the “surface control & data acquisition system (220)” to control the operation of the respective ESP of the platforms.  Also, Column 10 - Lines 10-14 describes how “The surface control and data acquisition system controls the electromechanical systems, monitors formation and flow parameters, processes data acquired in the borehole, and transmits and receives commands and data to and from the remote controller 230”.  Column 11 - Lines 1-54 also describe how the signals transmitted between the remote controller & surface control & data acquisition system “includes information or data collected by the data acquisitions system, control signals for changing the operating parameters of particular wells/zones, and instructions for changing the operating optimization program” (see Lines 6-12) and “may consist of data which is used to reprogram the memory in the processor 301 of the surface control and data acquisition system for initiating of automatic control based on sensor information (Lines 31-36).
 For these reasons, the examiner did not find the applicant’s arguments to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nazari et al (US 2018/0306693 A1), Liu et al (US 2017/0328194 A1), Bittencourt et al (US 2016/0314409 A1), Gao (US 2021/0222552 A1), Jalilian et al (US 2019/0331513 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/C.J.B/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746